Appeal from an order of the Family Court, Monroe County (Patricia E. Gallaher, J.), entered July 19, 2013 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition for a modification of an order of visitation.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In appeal Nos. 1 and 2, petitioner mother appeals from orders that dismissed her petitions seeking to modify a prior order of visitation. Contrary to the mother’s contention in both appeals, we conclude that Family Court did not abuse its discretion in sua sponte dismissing the petitions without conducting a hearing. “A hearing is not automatically required whenever a parent seeks modification of a custody [or visitation] order . . . and, here, the mother failed to make a sufficient evidentiary showing of a change in circumstances to require a hearing” (Matter of Consilio v Terrigino, 114 AD3d 1248, 1248 [2014] [internal quotation marks omitted]; see Matter of Sierak v Staring, 124 AD3d 1397, 1398 [2015]).
Present— Smith, J.P., Peradotto, Carni, Valentino and Whalen, JJ.